UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6385



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


PHILIP MURPH, a/k/a Phillip        Murph,    a/k/a
Philip Murphy, a/k/a Phil,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. W. Earl Britt, Senior Dis-
trict Judge. (CR-94-36-BR, CA-99-118-7-BR)


Submitted:   August 30, 2000                Decided:   September 8, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip Murph, Appellant Pro Se. Christine Witcover Dean, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Philip Murph appeals the district court’s order denying his

motion brought pursuant to Federal Rules of Civil Procedure 60(b).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See United States v. Murph, Nos. CR-94-36-

BR; CA-99-118-7-BR (E.D.N.C. Aug. 2, 1999 & Jan. 6, 2000).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                 2